                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

RUSSELL AND STACEY SCHMIDT,                           )
                                                      )
       Plaintiffs,                                    )
                                                      )
       v.                                             )       CASE NO: 4:18CV769 HEA
                                                      )
UNITED AIRLINES, INC.,                                )
                                                      )
       Defendant.                                     )

                     OPINION, MEMORANDUM AND ORDER

       This matter is before the Court on Defendant’s Motion to Dismiss Pursuant

to 12(b)(6), [Doc. No. 11]. Plaintiffs oppose the Motion. For the reasons set forth

below, the Motion will be granted.

                                   Facts and Background1

       For the purposes of the Motion to Dismiss, the following facts, taken from

Plaintiff’s petition, are taken as true.

       The plaintiffs' minor daughter suffered injuries in a car wreck that left her

paralyzed and required to use a wheelchair. Plaintiffs’ daughter used a common

electric wheelchair.

       In December of 2016, the Schmidt family was scheduled to go on a

vacation that included a Disney Cruise. They were to fly on United from St.

1
   The recitation of facts is set forth for the purposes of this motion only. It in no way relieves
the parties of the necessary proof thereof in later proceedings.
Louis to Houston and then, after their vacation, back from Houston to St. Louis.

      The Schmidt family's travel arrangements had them leaving St. Louis on

December 23, 2016.

      On December 9 and again on December 16, Mr. Schmidt called United

and spoke with a member of the customer care staff about needing to stow the

electric wheelchair on the airplane. He told United about the wheelchair and

was repeatedly assured that United "deals with this all of the time" and was told

not to worry. United never asked for the make and model of the wheelchair.

      When the Schmidt family arrived at the United desk at Lambert on

December 23, they again asked about the wheelchair. Again, they were told not to

worry. After seeing the wheelchair, no one from United ever commented that

there was anything unusual or unforeseeable about it.

      Given the minor child’s disability, the Schmidt family was pre-boarded on

their flight. After the plane was loaded, Mr. Schmidt was told he was going to

have to help the baggage handlers load the wheelchair. In front of all of the

passengers, he was escorted off the plane and taken down on to the tarmac to help

load the wheelchair onto the plane. Mr. Schmidt helped the baggage handlers lift

the 400 pound wheelchair up onto the conveyor belt ramp. He then helped the

baggage handlers guide the wheelchair up the ramp, only to find that it

would not fit under the jet engine.

                                         2
      The baggage handlers did not have any idea how to handle the situation.

Mr. Schmidt told everyone they needed to partially disassemble the wheelchair to

get it into the cargo hold. A tool kit was found, but not before a United employee

angrily confronted Mr. Schmidt for being on the tarmac. Once that situation was

resolved, Mr. Schmidt partially disassembled the wheelchair and helped the

baggage handlers get the chair in the cargo hold.

      Thereafter, Mr. Schmidt was escorted back to the plane, which was

now an hour late taking off. He was jeered and booed by some of the

passengers on the plane.

      After arriving at Houston, the baggage handlers were able to unload the

wheelchair without involving Mr. Schmidt. However, Mr. Schmidt had to help the

baggage crew remove the wheelchair from the conveyor and then, wait for

nearly an hour while United personnel found the tools needed to reassemble it.

      Three days into their vacation, the wheelchair began to malfunction due

to damage sustained on the flight from St. Louis to Houston.

      Given that they were out at sea and there was not a replacement

wheelchair available, Mr. Schmidt did what he could to keep the wheelchair

functional for his daughter. The malfunctioning wheelchair caused significant

problems and issues for the Schmidt family during and after their vacation.

      The Schmidt family's return flight from Houston to St. Louis was on


                                         3
December 29. The Schmidt family arrived at the airport a round 12:10 that

afternoon for their 3:25 flight home. They checked their bags, cleared security

and proceeded to the gate for their flight to let the gate agent know about the

wheelchair. "No problem . . . we deal with this situation all of the time" was the

response.

          Inexplicably, the flight was delayed from 2:25 until 5:25 that afternoon.

This created an enormous problem. Plaintiff’s daughter has a feeding tube.

The Schmidt family was required to check their baggage that contained her

food. This presented a serious health issue for Plaintiff’s daughter, as young people

with feeding tubes require meals at certain times to help facilitate their bowel

programs and their catheter routines. After far too much time and debate, the

gate agent finally went on the plane and retrieved her food.

          The flight was delayed another hour. No one in the Schmidt family was

offered food vouchers, unlike other passengers who were waiting on the delayed

flight.

          When the boarding process started, Mr. Schmidt again r e m inded the gate

agent about his daughter’s wheelchair. Again, he was told not to worry and that

United dealt with wheelchairs routinely. However, the baggage handler who came

to get the wheelchair had no idea what he was doing. The Schmidt family was

boarded on the plane, trusting that United could safety handle and transport the


                                             4
wheelchair. The flight was delayed even longer as the baggage handlers...struggled
                                                                                       N



to load the wheelchair.

      Despite being assured that the wheelchair would be loaded last in Houston

so that it could be unloaded first and waiting for the Schmidt family, when they

got off of the plane in St. Louis that proved not to be the case. The Schmidt

family waited for the wheelchair well after all of the other passengers had left.

      When the wheelchair arrived, it was in pieces. Several important

components were missing. Other components were broken.

      Plaintiffs’ Count I is a claim for negligence. Count II is a claim for

negligent misrepresentation; Count III is brought for alleged fraudulent

misrepresentation/fraudulent inducement/fraud. Count IV is a claim for violations

of the Missouri Merchandising Practices Act, (“MMPA”). Plaintiffs seek

compensatory damages, punitive damages, and costs. Plaintiffs additionally seek

attorneys’ fees under the MMPA.

      Defendant moves to dismiss Counts II-IV in their entirety and Count I to the

extent it relies on interactions with Defendant’s agents and representations made to

Plaintiffs. Defendant does not move to dismiss the property damage claim

contained in Count I. Defendant further seeks dismissal of Plaintiffs’ punitive

damages claim. As grounds for dismissal, Defendant argues that Plaintiffs’ claims

are preempted by the Air Deregulation Act of 1978.

                                          5
                                   Legal Standard

      A complaint must contain “a short and plain statement of the claim showing

that the pleader is entitled to relief.” Fed.R.Civ.P. 8(a)(2). To satisfy this

requirement, a plaintiff must plead “enough facts to state a claim to relief that is

plausible on its face.” Corrado v. Life Inv'rs Ins. Co. of Am., 804 F.3d 915, 917

(8th Cir. 2015) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A

claim has facial plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Barton v. Taber, 820 F.3d 958, 964 (8th Cir. 2016) (quoting

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). “Threadbare recitals of the elements

of a cause of action, supported by mere conclusory statements, do not suffice.”

Zink v. Lombardi, 783 F.3d 1089, 1098 (8th Cir. 2015) (quoting Iqbal, 556 U.S. at

678), cert. denied, 135 S. Ct. 2941 (2015). The complaint’s factual allegations

must be “sufficient to ‘raise a right to relief above the speculative level.’”

McDonough v. Anoka Cty., 799 F.3d 931, 946 (8th Cir. 2015) (quoting Twombly,

550 U.S. at 555). The Court must accept factual allegations as true, but it is not

required to accept any “legal conclusion couched as a factual allegation.” Brown v.

Green Tree Servicing LLC, 820 F.3d 371, 373 (8th Cir. 2016) (quoting Iqbal, 556

U.S. at 678). Thus, “[a] pleading that offers ‘labels and conclusions’ or ‘a

formulaic recitation of the elements of a cause of action will not do.’” Ash v.


                                            6
Anderson Merchandisers, LLC, 799 F.3d 957, 960 (8th Cir. 2015) (quoting Iqbal,

556 U.S. at 678), cert. denied, 136 S. Ct. 804 (2016).

      On a motion to dismiss, courts must rule “on the assumption that all the

allegations in the complaint are true,” and “a well-pleaded complaint may proceed

even if it strikes a savvy judge that actual proof of those facts is improbable, and

‘that a recovery is very remote and unlikely.’” Twombly, 550 U.S. at 555, 556

(quoting Scheuer v. Rhodes, 416 U.S. 232, 236 (1974)). “Determining whether a

complaint states a plausible claim for relief ... [is] a context-specific task that

requires the reviewing court to draw on its judicial experience and common sense.”

Mickelson v. Cty. of Ramsey, 823 F.3d 918, 923 (8th Cir. 2016) (alteration in

original) (quoting Iqbal, 556 U.S. at 679).

                                      Discussion

AIRLINE DEREGULATION ACT OF 1978

      “It is a familiar and well-established principle that the Supremacy Clause,

U.S. Const., Art. VI, cl. 2, invalidates state laws that ‘interfere with, or are contrary

to,’ federal law.” Hillsborough Cty., Fla. v. Automated Med. Labs., Inc., 471 U.S.

707, 712 (1985) (internal citations omitted). This invalidation is accomplished by

way of federal preemption, which “is invoked under the directive of the Supremacy

Clause.” Brown v. Hotel and Rest. Emps. and Bartenders Int'l Union Local 54, 468

U.S. 491, 500 (1984); see also Kurns v. R.R. Friction Prods. Corp., 565 U.S. 625,


                                            7
630 (2012) (stating preemption of state law occurs through the direct operation of

the Supremacy Clause).

      Under the Supremacy Clause, federal law may supersede, or preempt, state

law in several different ways: (1) Congress may expressly state that federal law

preempts state law (express preemption); (2) Congress' intent to preempt state law

may be inferred from its comprehensive regulation of an area of law (field

preemption); or (3) state law may actually conflict with the federal law (conflict

preemption) – i.e., where compliance with both federal law and state law is

impossible, or where the state law stands in the way of the accomplishment and

execution of the purposes and objectives of Congress. Hillsborough, 471 U.S. at

713; see also Gunter v. Farmers Ins. Co., Inc., 736 F.3d 768, 771 (8th Cir. 2013).

Congress may evince its intent to pre-empt state law either implicitly or explicitly.

Cipollone v. Liggett Grp., Inc., 505 U.S. 504, 516 (1992). Federal regulations can

have the same preemptive effect as federal law. Gunter, 736 F.3d at 771-72.

      The ADA contains an express preemption clause which provides as follows:

      (b) Preemption.--(1) Except as provided in this subsection, a State, political
      subdivision of a State, or political authority of at least 2 States may not enact
      or enforce a law, regulation, or other provision having the force and effect of
      law related to a price, route, or service of an air carrier that may provide air
      transportation under this subpart.

49 U.S.C. § 41713(b)(1).




                                          8
      The United States Supreme Court has on three occasions offered important

guidance as to how the ADA's express preemption clause is to be construed.

Morales v. Trans World Airlines, Inc., 504 U.S. 374, (1992); Am. Airlines, Inc. v.

Wolens, 513 U.S. 219 (1995); Northwest, Inc. v. Ginsberg, 572 U.S. 273 (2014).

The ADA was enacted in 1978 after Congress determined that deregulation of the

airline industry would lead to greater reliance on market forces resulting in greater

efficiency, innovation, lower prices, and enhanced quality and variety of air

transportation services. Morales v. Trans World Airlines, Inc., 504 U.S. at 378. In

order to prevent the states from circumventing federal deregulation by enacting

their own regulation of the airline industry, Congress included a broad preemption

clause in the ADA prohibiting the states from enforcing any law or regulation

related to an air carrier's rates, routes, or services. Id. at 383-84. In Morales, the

Court held that the ADA expressly preempted the application of state deceptive

business practice laws to airline fare advertisements because such regulation

related to the content and format of air carrier fare advertising and had a significant

impact thereon. Id. at 388-91. The Court explained the ADA's broad preemption

clause meant state laws and regulations “having a connection with or reference to

airline rates, routes, or services, are pre-empted” by the ADA. Id. at 384. More

importantly, even an indirect effect occasioned by laws of general applicability is

sufficient to meet the “relating to” language in the preemption clause. Id. at 386-


                                            9
87. Laws which are consistent with the ADA's purpose are preempted nevertheless.

Id. However, the Supreme Court noted that in some cases the regulations might

have too tenuous or remote an impact to be preempted. Id. at 387, 390.

      The Supreme Court reaffirmed in Wolens, 513 U.S. at 224 the breadth of the

ADA's preemption clause. In Wolens, the plaintiffs were participants in American

Airlines’ frequent flyer program who claimed to be injured by modifications to the

program and brought suit claiming breach of contract and violation of the Illinois

Consumer Fraud Act. Id. at 224-25. The Court held the Illinois Consumer Fraud

Act claims were preempted by the ADA while the breach of contract claims were

not preempted. Id. at 226. The Court explained that the frequent flyer program in

question related to rates because the airline gave mileage credits for free tickets

and upgrades and services and because the program provided access to flights and

service class upgrades regardless of capacity controls and blackout dates. Id. The

Court noted the Illinois Consumer Fraud Act was prescriptive, controlled conduct,

and served as a means of policing the marketing practices of airlines. Id. at 227-28.

Given the text and purpose of the Illinois Consumer Fraud Act, it was preempted

by the ADA. Id. at 228. The breach of contract claims on the other hand were not

preempted because a breach of contract claim does not allege a violation of a state-

imposed obligation but rather alleges violation of a self-imposed obligation. Id.

The terms and conditions of a frequent flyer program are privately ordered


                                          10
obligations. Id. ADA preemption only applies to state laws and regulations. Id. at

229. The Court stressed that the purpose of the ADA was to promote market

efficiency and the ability to enforce private contracts through a breach of contract

action was fundamental to a stable and efficient market. Id. at 230. Any sensible

construction of the ADA required that agreements freely made not be preempted.

      In Ginsberg, 572 U.S. at 276, the Supreme Court held that an airline

customer's claim for breach of the implied covenant of good faith and fair dealing

was preempted by the ADA. The airline had terminated the customer's membership

in the airline's frequent flyer program based on alleged abuse of the program. The

customer sued alleging, among other things, the termination of his membership

violated the implied covenant of good faith and fair dealing. Id. at 278. The Court

explained that even state common law rules like the implied covenant of good faith

and fair dealing are preempted by the ADA because the ADA preemption

provision was very broadly worded, and exempting common law claims would be

contrary to the central purpose of the ADA. Id. at 281-82. The Court stressed that

what was important was the effect of the state law, provision, or regulation and not

its form and state common law rules can undermine the purpose of the ADA just as

surely as statutes and regulations. Id. at 283, 134 S.Ct. 1422. The Court further

explained that the claim in question was clearly related to “rates, routes, or

services” because the plaintiff sought reinstatement in the airline's frequent flyer


                                          11
program so that he could accrue mileage credits which could be redeemed for

tickets and upgrades. Id. at 283-84. In addition, the implied covenant claim was a

state-imposed obligation rather than one the parties voluntarily undertook because

the parties cannot contract out of the covenant. Id. at 285-86.

       State laws and regulations “having a connection with or reference to airline

rates, routes, or services, are pre-empted” by the ADA. Morales, 504 U.S. at 384.

The phrase “relating to” in the ADA preemption clause has been construed very

broadly. Id, at 384. For instance, the ADA has been found to preempt a New York

law which required airlines to provide fresh air, restroom, water, and food to

passengers subject to lengthy ground delays. Air Transport Ass'n of Am. v. Cuomo,

520 F.3d 218, 222 (2nd Cir. 2008) (finding the required accommodations related to

the service of an air carrier).

       Insofar as Plaintiffs contend the ADA does not preempt their state law

claims of negligence misrepresentation, fraudulent misrepresentation, fraud and the

MMPA because they argue that the claims do not seek to change what is required

of defendant with respect to the transportation of disabled passengers and their

assistive devices, rather, they seek damages for the failure to meet minimum

standards, the Court finds the argument unpersuasive, unsupported by case law,

and contrary to Morales, Wolens, and Ginsberg which broadly construed the

ADA's preemption provision. See Watson v. Air Methods Corp., 870 F.3d 812, 817


                                          12
(8th Cir. 2017) (noting there is no presumption against preemption and ADA

preemption applies to both generally applicable state law and state laws which

specifically apply to air carriers). The plain language of the ADA preemption

provision which preempts state laws “related to a price, route, or service”

forecloses Plaintiffs’ damages argument. The claims presented herein are precisely

the types of claims the ADA preempts. Plaintiffs’ claims are fundamentally related

to the services Defendant provides: the handling of cargo in the aircraft. Plaintiffs

allege Defendant misrepresented the services that it renders in transporting the

cargo. Indeed, as Defendant correctly argues, each aspect of the complained of

actions, from answering telephone calls, checking Plaintiffs’ wheelchair,

transporting the wheelchair, to the treatment of Plaintiffs during their ordeal relate

to services. As such, the claims undeniably fall within the preemption umbrella of

the ADA.

      The Court concludes, as a matter of law, that Plaintiffs’ claims, with the

exception of the damage claim to the wheelchair, are preempted by the Airline

Deregulation Act of 1978.

Punitive Damages

      Plaintiffs’ remaining claim for damage to the wheelchair includes a claim for

punitive damages. Defendant includes within its Motion to Dismiss an argument

seeking to “dismiss” the punitive damage request. Plaintiffs argue in response that


                                          13
a demand for punitive damages is not a “claim,” rather, it is a form of relief, and

therefore it is not subject to a Rule 12(b)(6) dismissal motion.

      Rule 12(f) provides that a court “may strike from a pleading an insufficient

defense or any redundant, immaterial, impertinent, or scandalous matter.” The

court “enjoy[s] liberal discretion to strike pleadings under Rule 12(f).” BJC Health

Sys. v. Columbia Cas. Co., 478 F.3d 908, 917 (8th Cir.2007). “[A] prayer for relief

not available under the applicable law, or which asserts a damage claim in excess

of the maximum recovery permitted by law, is properly subject to a motion to

strike.” Spinks v. City of St. Louis Water Div., 176 F.R.D. 572, 574 (E.D.Mo.1997)

(striking a claim for punitive damages against a municipality because such

damages were not permitted by law). However, “Striking a party's pleading ... is an

extreme and disfavored measure.” BJC Health Sys., 478 F.3d at 917 (citing

Stanbury Law Firm, P.A. v. IRS, 221 F.3d 1059, 1063 (8th Cir.2000)).

      Defendants seek to strike Plaintiff's claim for punitive damages claim.

Defendant argues that Plaintiffs’ negligence claim does not contain sufficient facts

to support a claim for punitive damages. Under Missouri law, “[p]unitive damages

can be awarded in a negligence action.” Litchfield v. May Dep't. Stores Co., 845

S.W.2d 596, 599 (Mo.Ct.App.1992) (citing Hoover's Dairy, Inc. v. Mid–America

Dairymen, 700 S.W.2d 426, 436 (Mo. banc 1985)). However, to obtain punitive

damages, the plaintiff must show that the defendant “‘knew or had reason to know


                                          14
that there was a high degree of probability that the action would result in injury.’”

Alack v. Vic Tinny Int'l. of Mo., Inc., 923 S.W.2d 330, 338 (Mo. banc 1996)

(quoting Hoover's Dairy, 700 S.W.2d at 436). Punitive damages “cannot be

collected unless the defendant showed complete indifference to or conscious

disregard for the safety of others.” Id. at 339 (internal quotation marks omitted).

Plaintiffs claim that Defendant told them they could handle the transportation of

the wheelchair because this situation occurred “all the time.” The Court is unable

to even infer that these statements could rise to the level of intentional or reckless

disregard for Plaintiffs’ rights or safety. The court finds that these allegations

alone, accepted as true, do not contain “sufficient factual matter” to state a claim

for punitive damages that is “plausible on its face,” as required under Iqbal.

Plaintiffs’ demand for punitive damages must therefore be stricken.

                                      Conclusion

      Based upon the foregoing analysis, the Motion to Dismiss is well taken.

      Accordingly,

      IT IS HEREBY ORDERED that Defendant’s Motion to Dismiss, [Doc.

No. 11] is GRANTED.

      IT IS FURTHER ORDERED that Counts II through IV of the Petition are

dismissed.




                                           15
      IT IS FURTHER ORDERED that Count I remains pending with respect to

Plaintiffs’ property damage claim.

      IT IS FURTHER ORDERED that Plaintiffs’ claim for punitive damages in

Count I is stricken.

             Dated this 27th day of February, 2019.




                                      ___________________________________
                                         HENRY EDWARD AUTREY
                                      UNITED STATES DISTRICT JUDGE




                                        16
